ORIGINAL                                                                                   06/25/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 18-0646



                                       DA 18-0646
                                                                            FILED
STATE OF MONTANA,
                                                                           JUN 2 4 2020
                                                                        Bowen Greenwood
            Plaintiff and Appellee,                                   Clerk of Supreme
                                                                                       Court
                                                                         State of Montana

      v.                                                           ORDER

ZACHARY BRENNAN NEWBARY,

            Defendant and Appellant.



       Upon consideration of Appellant's motion for extension of time to file a petition
for rehearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including July 24, 2020, within which to file a petition for rehearing.
      No further extensions will be granted.
                      T‘-
      DATED this        day of June, 2020.
                                                 For the Court,




                                                                Chief Justice